Citation Nr: 9902592	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Francis W. Allen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1993 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veterans claim for a disability 
evaluation in excess of 50 percent for service-connected 
PTSD.  The veteran filed a timely notice of disagreement, and 
was issued a statement of the case in February 1994.  The 
denial was thereafter confirmed and continued by rating 
decisions and/or supplemental statements of the case (SSOCs) 
issued in June 1994, September 1995 and August 1997.  In 
August 1998, the veteran testified at a personal hearing 
before the undersigned at the local VARO.  Parenthetically, 
it is noted that on November 7, 1996, various amendments 
became effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to Mental Disorders.  The RO informed 
the veteran of these new regulations in the August 1997 SSOC.


FINDINGS OF FACT

1.  The veterans current psychiatric symptomatology, as 
shown by most recent VA examination, more closely 
approximates a finding of severe disability, and is 
primarily manifested by depression, flashbacks, 
sleeplessness, withdrawn behavior and an increased 
suspiciousness of people, with a Global Assessment of 
Functioning (GAF) score of 50.

2.  The veterans PTSD precludes him from securing or 
following a substantially gainful occupation.



CONCLUSION OF LAW

The schedular criteria for an increased evaluation to 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.7, 
4.16(c), 4.129, 4.130, Diagnostic Code 9411 (1996); and § 
4.126(a), Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim of entitlement to a disability evaluation 
in excess of 50 percent for PTSD, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible. Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1998) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
persons ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veterans PTSD is currently rated as 50 percent disabling.

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiners assessment of 
the level of disability at the moment of the examination.  
Significantly, however, as the veteran had a claim pending at 
the time of the regulatory change on November 7, 1996, the 
Board must consider the regulation which were in effect prior 
to November 7, 1996.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

In this regard, the regulation in effect prior to November 7, 
1996, provided for a 50 percent rating when the veterans 
ability to establish and maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiners assessment of 
the level of disability at the moment of the examination.

Under the applicable criteria, a 50 percent evaluation is 
required when occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is required when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is required when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (1998).

The veteran was afforded a VA examination for compensation 
and pension (C&P) purposes in January 1997.  It was noted 
that the veteran complained, I have flashbacks to Vietnam 
once in six months as if I was at the war.  [I also have] 
nightmares, jumps and wake up in night sweats.  The 
examiner further noted that the veteran does not like to 
associate with people; that is, he is a loner and exhibits 
withdrawn behavior.  He has no friends or hobbies.  He does 
not trust anybody.  The veteran denied any homicidal or 
suicidal ideations, as well as auditory or visual 
hallucinations.  He complained of trouble with concentration, 
getting depressed at times and back pain radiating down to 
the right leg.  He had no history of back pain.  The examiner 
further noted that the veteran is not able to become involved 
in gainful employment.  On examination, the veteran was noted 
to be alert, cooperative, coherent, goal-oriented and 
moderately depressed.  He was noted to be suspicious of 
people.  He was oriented times three, and memory was noted to 
be times three intact.  Insight and judgment were fair, and 
he was not considered to be suicidal.  The Axis I diagnoses 
were chronic PTSD with depression and inactive alcohol (ETOH) 
dependence.  His GAF score was 50.

The veteran also presented testimony at a hearing before the 
undersigned at the local VARO in August 1998.  During the 
course of the hearing, the veteran stated that he has 
flashbacks and nightmares about Vietnam, difficulty sleeping 
and difficulty controlling his temper.  He also described a 
limited and isolated personal life, as well as an inability 
to work secondary to his service-connected disability.  He 
stated that he has violent outbursts when he wakes up, and 
that as a result of his disability he has been brutal to his 
wife.  At the conclusion of the hearing, the veteran 
submitted addition records with a waiver of initial RO 
consideration.  These documents were essentially duplicative, 
except for a copy of what appears to be a March 1996 
Restraining Order against the veteran, filed for the 
protection of his spouse.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the schedular criteria for a 70 
percent disability rating, under either the old or new 
mental disorders regulations, are met. The veterans current 
symptomatology clearly reveals that he manifests severe 
occupational and social impairment such as to cause an 
inability to establish and maintain effective relationships.  
Moreover, the veterans most recent GAF score of 50 is 
indicative of the presence of serious symptoms (for example, 
suicidal ideation and severe obsession rituals), or any 
serious impairment in social and occupational functioning 
(for example, no friends and inability to keep a job).  
Nonetheless, the Board is satisfied, having reviewed the 
entire record to include the most recent VA psychiatric 
examination, that the veterans mental disorder does not 
manifest itself in such totally incapacitating psychoneurotic 
symptoms, bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with all 
daily activities, as to produce total and occupational 
impairment; thereby requiring a 100 percent disability rating 
under 38 C.F.R. § 4.130 (1996) or § 4.126(a) (1998).  
Although the veteran exhibited withdrawn behavior on VA 
examination in January 1997, the examiner noted that his 
insight and judgment were fair and that he was not suicidal.

Notwithstanding, the Board observes that under the old 
criteria, the assignment of a 100 percent disability rating 
is warranted in cases in which a veteran is rated 70 percent 
disabled due to a psychiatric disorder, the psychiatric 
disorder is the veteran's only compensable disability, and 
the psychiatric disorder is found to preclude the veteran 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996); see also Swan v. 
Derwinski, 1 Vet. App. 20, 22 (1990): [S]ubsection (c) 
increases the schedular rating to 100 percent (hence, 
assigning total disability) where the schedular rating is at 
least 70 percent.  Such is the situation with this veteran.  
The evidence of record is replete with VA and private 
clinical records which indicate that the veteran is disabled 
due to PTSD, his sole 

compensated disability.  Accordingly, a 100 percent 
disability rating is assigned pursuant to the provisions of 
38 C.F.R. § 4.16(c) (1996).


ORDER

An increased disability rating for PTSD, to 100 percent, is 
granted subject to regulations governing the payment of 
monetary awards.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
